NO. 07-03-0294-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL A

                                  JULY 21, 2003
                         _____________________________


          WADE WYRICK AND ROBERT GLENN WYRICK, APPELLANTS

                                          V.

              DUMAS INDEPENDENT SCHOOL DISTRICT, APPELLEE


                      _________________________________

             FROM THE 69TH DISTRICT COURT OF MOORE COUNTY;

                    NO. 02-15; HONORABLE RON ENNS, JUDGE

                        _______________________________

Before JOHNSON, C.J. and REAVIS and CAMPBELL, JJ.


                              MEMORANDUM OPINION


      Appellant Wade Wyrick filed an Unopposed Motion to Dismiss Appeal on July 16,

2003. Appellee does not oppose this motion.


      Without passing on the merits of the case, the unopposed motion for dismissal is

granted and the appeal is hereby dismissed. Tex. R. App. P. 42.1. All costs having been
paid, no order pertaining to the costs is made. Having dismissed the appeal at the

appellant’s request, no motion for rehearing will be entertained and our mandate will issue

forthwith.




                                                 Phil Johnson
                                                 Chief Justice




                                            2